DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7-9, 16-18 recite “higher value” and “lower value” with regards to the two metrics being calculated.  These are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Conversely, claims 10 and 19 recite comparing a calculated value to a threshold for making a determination and as such is found to be definite.  While the Specification is silent as to the requisite degree required 

Additional claims are rejected at least for their dependence upon a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alenljung (US 2017/0139042).
Claim 1 and 11: Alenljung discloses a method of eliminating false detections in a radar system (fig 1, para 0011), the method comprising
arranging an array of antenna elements into two or more sub-arrays with a spacing between adjacent ones of the antenna elements of one of the two or more 
receiving reflected signals at the two or more sub-arrays resulting from transmitting transmit signals from the antenna elements of the two or more sub-arrays (para 0046, 0047)
processing the reflected signals to distinguish an actual angle from the radar system to an object that contributed to the reflected signals from ambiguous angles at which the false detections of the object are obtained (para 0048-0054) and
determining a location of the object as a result of the processing  (para 0048-0054)

Claim 3: Alenljung discloses the arranging the array of the antenna elements includes the one of the two or more sub-arrays including three or more of the antenna elements and the spacing between one pair of the adjacent ones of the three or more of the antenna elements is different than the spacing between another pair of the adjacent ones of the three or more of the antenna elements (fig 3, 5, 7, 9, 11, 13, 15, 17, elements Wt, Wr, St, Ht, Hr, dh, Gw, para 0061, 0062, 0066 amongst others describing various implementations of the attend arrangement)

Claim 4: Alenljung discloses the arranging the array of the antenna elements includes the one of the two or more sub-arrays including three or more of the antenna 

Claim 13: Alenljung discloses the one of the two or more sub-arrays includes three or more of the antenna elements and the spacing between one pair of the adjacent ones of the three or more of the antenna elements is different than the spacing 

Claim 20: Alenljung discloses the processor is further configured to control an operation of the vehicle based on the location of the object (para 0053, 0054)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alenljung (US 2017/0139042) as applied to claims 1 and 11 above, and further in view of Kishigami (US 20190115670)
Claim 2 and 12: Alenljung discloses various spatial relationships between the various antennas of the subarrays (fig 3, 5, 7, 9, 11, 13, 15, 17, elements Wt, Wr, St, Ht, Hr, dh, Gw, para 0061, 0062, 0066 amongst others describing various implementations of the attend arrangement)
Alenljung does not specifically disclose the arranging the array of the antenna elements includes the spacing between the adjacent ones of the antenna elements of the one of the two or more sub-arrays and the spacing between the adjacent ones of the antenna elements of the at least one other of the two or more subarrays are both greater than half a wavelength of the transmit signals.
Kishigami discloses a vehicle radar system and method for reducing grating lobes and therefore erroneous reflections wherein the arranging the array of the antenna elements includes the spacing between the adjacent ones of the antenna elements of the one of the two or more sub-arrays and the spacing between the adjacent ones of the antenna elements of the at least one other of the two or more subarrays are both greater than half a wavelength of the transmit signals (para 0053, 0057, 0058, fig 2A, 2B, 3A, 3B).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Kishigami in order to reduce ambiguous target detections.  

Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alenljung (US 2017/0139042) as applied to claims 1 and 11 above, and further in view of Vallespi-Gonzalez (US 2018/0348346)
Claim 5 and 14: Alenljung discloses each of the detection points having an associated angle and range (0049-0051)
Alenljung does not disclose the processor is further configured to generate clusters of detection points obtained with each of the two or more sub-arrays, 
Vallespi-Gonzalez discloses a system and method for detection and classification of objects from a vehicle comprising generating clusters of detection points obtained with each of the two or more sub-arrays, (fig 8, para 0008, 0031, 0044, 0075, 0114).  It would have been obvious to modify the invention such that it comprised the above limitations in order to determine the extent of detected objects and group together data points belonging to respective objects.  


Allowable Subject Matter
Claims 6-10, 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
The following is an examiner’s statement of reasons for indication of allowable subject matter: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose determining a detection overlap metric and a distribution uniformity metric for each of the clusters, and the subsequent equations for calculating and evaluating such metrics.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PETER M BYTHROW/Primary Examiner, Art Unit 3648